Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendments filed.
The amendments filed have been accepted and are hereby entered.
Claims 1, 2, 10, 11, and 19 have been amended.
No claims have been canceled or withdrawn.
No claims have been added.
Claims 1-19 are pending and have been examined.
This action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims 1-19 have been fully considered but are not persuasive.

 Regarding Applicant’s argument on pages 10-11, that the claims are directed to statutory subject matter, the Examiner respectfully disagrees. The Applicant further argues that the claims are directed to an improvement in computing methods and computing systems, in order to better predict fraudulent claims. The argument is not convincing. As an initial matter, the Examiner analyzes the claims under the two-part framework under Alice/Mayo (See MPEP §2106).  As indicated in the 35 USC § 101 rejection below, claim 1 recites a method of detecting a fraudulent transaction in a customer account, which when executed, communicates to receive from a data store of current policy information for insurance holders associated with an insurance provider, an insurance information package comprising current transactions relating to a target claim for a claimant associated with a requesting device1 as requested from an entity associated with an endpoint device and past transactions for past claims including prior transactions flagged as fraudulent; extract a plurality of sets of distinctive features from the insurance information package received, comprising: a set of text-based features derived from a plurality of descriptions of communications between the requesting device and the endpoint device when requesting the target claim from the entity, the text- based features describing the target claim; a set of graph-based features derived from the insurance information package relating to all claims, wherein each node identifies a particular claim selected from the target claim and the past claims; and captures attributes of the particular claim and associated policy; and each edge links two nodes based on one or more overlapping attributes; a set of tabular features comprising details related to claim information and exposure details of the past claims and the target claim; and apply the plurality of sets of features as input to a predictive model trained on the plurality of sets of distinctive features from the insurance information package containing a corresponding data store of the past claims including the prior transactions flagged as fraudulent, to provide an indication of a likelihood of fraud in the current transactions for the target claim. 

The specification at ¶1 states: “The present disclosure generally relates to a system and method for extracting insights from transaction information via predictive machine learning model for automatically predicting whether a target claim might be fraudulent […]”. As shown above, the specification and claims focus on mitigating risk of insurance claims, which is a fundamental economic practice falling within the category of Certain Methods of Organizing Human Activity. Accordingly, the specification and claims recite an abstract idea of risk mitigation (Step 2A Prong I, YES, the claims recite an abstract idea).

Further regarding Applicant arguments on pages 10-11 that the claims are directed to statutory subject matter per integrating the alleged judicial exception into a practical application,  under step 2A Prong II of the 2019 PEG update, integration of an abstract idea into a practical application requires one or more additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Generally, limitations that are not indicative of integration into a practical application are those that generally link the use of the judicial exception to a particular technological environment or field of use, add extra insignificant extra-solution activity to the judicial exception, add the words “apply it” (or an equivalent) with the judicial exception, are mere instructions to implement an abstract idea on a computer, or merely use a  computer as a tool to perform an abstract idea. - see MPEP sections 2106.05(f-h). In the instant case, with respect to claim 1, the recited computing device, processor, memory, central server, databases, machine learning algorithm, and computer signal are claimed at a high degree of generality such that the claim merely describes how to generally apply the generic computing device comprising generic processor and generic memory (including generic computer signals), generic (central) server, generic (current / legacy) databases, and generic predictive machine learning model (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). Additionally, the computing device communicating to receive data from the central server is adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)).

Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, independent claim 1 recites, in part: A computing device having a processor coupled to a memory and coupled to a central server, the memory storing, which when executed by the processor configure the computing device; the computing device communicating with a central server; current / legacy databases containing insurance information; input of features to a machine learning model trained on features, and a computer signal providing an indication.  Examiner respectfully maintains that the additional elements and their corresponding limitations of “coupling”, “storing”, “communicating”, implicitly recited “containing [information]”, “input of features”, “trained on features”, and “providing” are all recited at a high level of generality, and either merely applied, and/or adding insignificant extra-solution activity to the judicial exception. The Examiner fails to see the aforementioned additional elements, when considered separately and as an ordered combination, as integrating the abstract idea into a practical application. 

As support for the above determination, Examiner notes that the claims fail to incorporate any non-generic functionality to their respective additional elements (excepting the recited abstract idea they carry out). For example, general-purpose computers are generally known to comprise a processor coupled to a memory, and to execute instructions via processors to generate computer signals which are converted to yield human-readable information. Similarly, databases are generally known to contain/store information, and devices communicating with servers is well-understood, routine, and conventional activity. Lastly, the Examiner fails to see how the machine learning model is anything other than a generic machine learning model claimed at a high degree of generality, as predictive machine learning models are generally understood to perform their purpose via taking in feature inputs, processing them, and providing an output, in light of previous training performed by the machine learning model. In other words, the claimed functionality of the machine learning model is indistinguishable from any generic, commercial-off-the-shelf (COTS) machine learning model. Examiner notes this is supported in view of the fact that Applicant Specification states the model may include a commercially available solution, such as XGBoost models (¶65 of Specification)2. The Specification fails to describe any particular modifications to the architecture or functionality of the XGBoost model to suggest it is a non-COTS machine learning model. Furthermore, the claims fail to recite any particulars of the machine learning model aside from how any generic machine learning model functions. The Examiner respectfully maintains that qualifying the types of abstract information/steps used to originate the features used as input is not a meaningful limitation on the generic machine learning model, as they are abstract considerations, and do not limit how the features are ultimately expressed when input into the machine learning model. The specification and claims fail to limit as to how the features derived from the abstract information/techniques are represented / stored, and merely provide non-limiting examples of feature representations which are generally known in machine learning. For example, ¶12 of the specification states the text-based features may be expressed numerically (“total number of relevant words used in […] description”),  ¶13 states graph-based features may include “count features”, and ¶42 discloses the tabular features may include “[…] features relating to the value of the claim, the severity of the incident, and the number of days from which the exposure occurred to when the claim was made”.  As an example, in view of the non-limiting specification examples, it is apparent that each of these feature types (i.e., tabular, text, graph-based) may all be numeric. In other words, the claims only limit that the aforementioned feature types are differentiable in terms of what abstract information/steps was used to obtain them, which is not a meaningful consideration in terms of the actual processing of the machine learning model. In light of the specification, claims, and above rationale, the Examiner fails to see as to how the claimed machine learning model is limited to non-generic, non-COTS embodiments.

Regarding Applicant’s arguments on page 10-12, that the claims yield an improved computing method and improved computing system, Examiner respectfully disagrees. The Applicant further argues that implementing a number of different modes or types of data structures and various corresponding features on machine learning models results in better predictions. The argument is not convincing for multiple reasons (reasons continue inline below):

The additional elements are claimed at a high degree of generality such that the claim merely describes how to generally apply the generic computing device comprising generic processor and generic memory (including generic computer signals), generic (central) server, generic (current / legacy) databases, and generic predictive machine learning model (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). Additionally, the computing device communicating to receive data from the central server is adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)).

The specification and claims fail to limit “graph-based features”, “text features”, and “tabular features” as “different […] data structures”. Reworded, the specification and claims fail to limit as to how the features derived from the abstract information/techniques are represented / stored, and merely provide non-limiting examples of feature representations which are generally known in machine learning. In other words, the argument is not commensurate with broader claim scope. For example, ¶12 of the specification states the text-based features may be expressed numerically (“total number of relevant words used in […] description”),  ¶13 states graph-based features may include “count features”, and ¶42 discloses the tabular features may include “[…] features relating to the value of the claim, the severity of the incident, and the number of days from which the exposure occurred to when the claim was made”.  As an example, in view of the non-limiting specification examples, it is apparent that each of these feature types (i.e., tabular, text, graph-based) may all be numeric. In other words, the claims only limit that the aforementioned feature types are differentiable in terms of what abstract information/steps was used to obtain them, which is not a meaningful consideration in terms of the actual processing of the machine learning model (i.e., the additional element under consideration). Furthermore, the claims and specification fail to describe any modifications to the machine learning model to accommodate “different data structures”, beyond merely stating it uses them as input for the prediction.

 “implementing a number of […] more features” aspect of Applicant argument is not convincing. Stating that machine learning models generally improve with more features is merely stating a general truth applicable to any generic machine learning model which is underfitted, and is not indicative of an inventive concept. Conversely, and contrary to Applicant argument, “implementing a number of […] more features” may generally worsen the performance of a machine learning model as well, and lead to something called overfitting, in the case too many features are provided to a machine learning model. This consideration of number of features / types of features is merely describing the most generic of machine learning model considerations that anyone utilizing any generic machine learning model would generally consider.  For these reasons, Applicant’s argument is not convincing. 

Regarding Applicant’s argument on page 11, that the claims amount to significantly more, when viewed as an ordered combination, the Examiner respectfully disagrees. The additional elements are claimed at a high degree of generality such that the claim merely describes how to generally apply the generic computing device comprising generic processor and generic memory (including generic computer signals), generic (central) server, generic (current / legacy) databases, and generic predictive machine learning model (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). Additionally, the computing device communicating to receive data from the central server is well-understood, routine and conventional activity (See MPEP 2106.05(g) and 101 rejection, below).

With respect to Applicant arguments on pages 11-13 relying on Ex Parte Ravenel (2016), The Examiner respectfully disagrees, and fails to find arguments convincing. As an initial matter of addressing these arguments, Examiner notes the MPEP dictates the claims are analyzed under the two-part framework under Alice/Mayo, and it appears Ex Parte Ravenel followed a previous standard. See current MPEP §2106, emphasis added: “eligibility should not be evaluated based on whether the claim recites a "useful, concrete, and tangible result," State Street Bank, 149 F.3d 1368, 1374, 47 USPQ2d 1596, 1602 (Fed. Cir. 1998) (quoting In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1545, 1557 (Fed. Cir. 1994)), as this test has been superseded. In re Bilski, 545 F.3d 943, 959-60, 88 USPQ2d 1385, 1394-95 (Fed. Cir. 2008) (en banc), aff'd by Bilski v. Kappos, 561 U.S. 593, 95 USPQ2d 1001 (2010)[…] See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea"). The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions. Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) ("[W]e note that Alappat has been superseded by Bilski, 561 U.S. at 605–06, and Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 110 USPQ2d 1976 (2014)"); Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). Lastly, eligibility should not be evaluated based on whether the claimed invention has utility, because "[u]tility is not the test for patent-eligible subject matter." Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1380, 118 USPQ2d 1541, 1548 (Fed. Cir. 2016).)”. Furthermore, with respect to “rather human thought” aspect of Applicant argument on page 12, Examiner respectfully submits that the abstract idea determined to be recited was not an abstract mental process, but rather an abstract idea of fundamental economic practice – specifically mitigating risk. While Examiner concedes that the claims are necessarily limited to implementations with computers / devices, Examiner respectfully maintains that the additional elements are claimed at a high degree of generality, and are either merely applied, perform well-understood, routine, conventional activity, or are generally linked when performing the recited abstract idea.

Furthermore, with respect to Applicant argument stating “the […] output of a prediction […] generated by the predictive machine learning model reduces the amount of time required to identify and investigate potentially fraudulent claims, while increasing the accuracy of such predictions […]” (Page 13), Examiner respectfully disagrees with overall argument, because the purported improvements argued by the Applicant are merely stating that the generic machine learning provided is faster / more accurate classifications than a human performing the fraud determination, which is true of any automated process implemented by a computer, generally. In other words, the purported improvement argued by Applicant is generally afforded by the generic computer elements carrying out the abstract idea – not an inventive concept described by the claims. Recitation of a machine or computer “to lend speed and efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”  CLS Bank Int' l v. Alice Corp., 717 F.3d 11269, 1286 (Fed. Cir. 2013). Ericsson Inc. v. TCL Commce’n Tech. Holdings Ltd., 955 F.3d 1317, 1330 (Fed. Cir. 2020) (“Even assuming this collection of elements led to a more efficient way of controlling resource access, ‘our precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.’’’)

  With respect to Applicant argument stating “these limitations, taken as an ordered combination, provide unconventional steps that confine the claimed invention to a particular practical application” (Page 13), Examiner respectfully disagrees. As previously mentioned, Examiner respectfully submits that the additional elements are merely applied or well-understood, routine and conventional, and fails to find the ordered combination indicating an inventive concept (See rationale in response to arguments, above). Furthermore, the specifics of the recited abstract idea do not overcome the rejection. Synopsys, 839 F.3d at 1151 (“a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty”) (emphasis omitted); MPEP § 2106.05 (“Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101”); 

Accordingly, for the reasons above, and rationale in 101 rejection (below), the 101 rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all relevant factors with respect to the claims as a whole, claims 1-19 are determined to be directed to an abstract idea. The Examiner has identified system claim 1 as the claim that represents the claimed invention for analysis and is analogous to method claim 10 and product claim 19 (i.e., same rationale of claim 1 (below), is similarly applied to claims 10 and 19 (mutatis mutandis)). The rationale for the aforementioned determination of patent ineligibility under 35 USC §101 is explained below:

With respect Step 1 of 2019 PEG analysis, the claims are either directed to a system, product of manufacture, or method, which are statutory categories of invention (Step 1 of 2019 PEG analysis: YES).

With respect Step 2A Prong I of 2019 PEG analysis, claims 1-19 recite as a whole a method of organizing human activity because the claims recite a method of (additional elements emphasized in bold and bracketed are considered to be parsed from the remaining elements which are reciting the abstract idea): 

A computing device [having] a processor [coupled to] a memory [and coupled to] a central server [for] detecting a fraudulent transaction in a customer account, the memory [storing instructions], which when executed [by] the processor, [configure] the computing device to: 

communicate [with] the central server to receive from a current database [containing] a data store of current policy information for insurance holders associated with an insurance provider, an insurance information package comprising current transactions relating to a target claim for a claimant associated with a requesting device3 as requested from an entity associated with an endpoint device and past transactions for past claims including prior transactions flagged as fraudulent; 

extract a plurality of sets of distinctive features from the insurance information package received [from] the current database comprising: 

a set of text-based features derived from a plurality of descriptions of communications between the requesting device and the endpoint device when requesting the target claim from the entity, 

the text- based features describing the target claim; 

a set of graph-based features derived from the insurance information package relating to all claims, wherein each node identifies a particular claim selected from the target claim and the past claims; and captures attributes of the particular claim and associated policy; and each edge links two nodes based on one or more overlapping attributes; 

a set of tabular features comprising details related to claim information and exposure details of the past claims and the target claim; and 

apply the plurality of sets of features as input to a predictive machine learning model trained on the plurality of sets of distinctive features from the insurance information package [that are contained within] a legacy database containing a corresponding data store of the past claims including the prior transactions flagged as fraudulent, to generate a computer signal [providing] an indication of a likelihood of fraud in the current transactions for the target claim.
 
Under broadest reasonable interpretation, these are fundamental economic principles and/or practices of mitigating (insurance claim fraud) risk by analyzing insurance information. Thus, the claim recites an abstract idea (Step 2A Prong I: Yes).

Addressing Step 2A Prong II of 2019 PEG analysis, this judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the generic computing device comprising generic processor and generic memory (including generic computer signals), generic (central) server, generic (current / legacy) databases, and generic predictive machine learning model (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). Additionally, the computing device communicating to receive data from the central server is adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)). Simply implementing the abstract idea on the aforementioned generic hardware is not a practical application of the abstract idea. Accordingly, when considered separately and as an ordered combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. (Step 2A Prong II: NO, the additional claimed elements are not integrated into a practical application).

Addressing Step 2B of 2019 PEG analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed, the claims as a whole merely describe how to generally apply the generic computing device comprising generic processor and generic memory (including generic computer signal), generic (central) server, generic current/legacy databases, and generic predictive machine learning model (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). For the step of the computing device communicating to receive data from the central server that was previously considered extra-solution, this has been further evaluated here and determined to be well-understood, routine, and conventional activity in the field. The specification does not provide any indication that the claimed transmission of data is performed by anything other than a generic form of data transmission, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions (MPEP 2106.05 (d)(II)) indicate that a computer merely sending/receiving information over a network is well-understood, routine, and conventional function when claimed at a high level of generality, (as the case is here). Accordingly, when considered separately and as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus, claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not amount to significantly more).

With respect to the dependent claims, the dependent claims have been given the full analysis including analyzing the additional limitations both individually and as an ordered combination. 

Dependent claims 2-3, 6-8, 11-12 and 15-17, when analyzed both individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101 because of the same reasoning as above and because the additional limitations recited fail to establish that the claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not recite additional elements outside of the abstract idea that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea, as the claims do not recite any further additional elements outside of the abstract idea, and also do not indicate that the previously mentioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination. For these reasons the dependent claims are also not patent eligible.

With respect to dependent claims 4-5 and 13-14, the additional limitations, when considered individually and as an ordered combination, do not recite additional elements outside of the abstract idea that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea. The claims fail to establish that the previously mentioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination, as the vectors / tokenization of words is merely applying the use of the judicial exception to the field of natural language processing (NLP). Accordingly, in view of the claims failing to establish that the aforementioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination, dependent claims 4- 5 and 13-14 are not patent eligible subject matter.

With respect to dependent claims 9 and 18, the additional limitations, when considered individually and as an ordered combination, do not recite additional elements outside of the abstract idea that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea. The claims fail to establish that the previously mentioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination, and the claim merely utilizes a generic machine learning model comprising extreme gradient boosting (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent - Examiner notes extreme gradient boosting (XGB)  is a commercially available, off-the-shelf machine learning solution that is publicly available via an open source library)4. Accordingly, in view of the claims failing to establish that the aforementioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination, dependent claims 9 and 18 are not patent eligible subject matter.

No Prior Art Rejection
Claims 1-19 overcome 35 U.S.C. 102/103 for the following reasons: 

Based on prior art search results, the prior art of record fails to teach or render obvious the following claimed subject matter when viewed as an ordered combination, short of impermissible hindsight bias (Examiner notes bolded limitations are referred to, with non-bolded limitations to show context):

[communicate with the central server to receive an insurance information
package comprising current transactions relating to a target claim for] a claimant
associated with a requesting device [as requested from an entity associated with
an endpoint device and past transactions for past claims including prior
transactions flagged as fraudulent];

extract a plurality of sets of distinctive features from the insurance information
package comprising:

[a set of text-based features derived from a plurality of descriptions of communications] between the requesting device and the endpoint device when requesting the target claim from the entity, 

a set of graph-based features derived from the insurance information package relating to all claims, wherein each node identifies: a particular claim selected from the target claim and the past claims; […];

The closest prior art of record includes: 

United States Patent Publication No.  US-20180060744-A1 to Achin (“Achin”), disclosing a predictive modeling method may include obtaining a fitted, first-order predictive model configured to predict values of output variables based on values of first input variables. (See Abstract, title, Figs. 1, 4, and 5).

United States Application Publication No.  US-20220076164-A1 to Conort (“Conort”), disclosing predictive modeling including graphs comprising nodes / edges for feature engineering determinations (Figs. 1C, 1D, title). Examiner notes Provisional application 63/076,308 predating Applicant’s effective filing date provides support for Figs. 1C, 1D disclosure of Conort.

United States Application Publication No.  US-20210103580-A1 (“Schierz”), disclosing predictive modeling to identify anomalous / fraudulent claims.

United States Application Publication No.  US-20220141235-A1 (“Muthuswamy ‘235”), disclosing method of identifying hotspots of fraud in network graphs (¶¶1-2). ¶¶27, 36, 39, 50, 52 and claim 13 contemplate the fraud detection being with respect to insurance. At least ¶40 and claim 13 discloses the nodes of the graph may be insurance claims, and the edges (links) denote associations between nodes (i.e., the claims).

United States Application Publication No.  US-20160379309-A1 (Shikare), disclosing natural language processing analysis of telephonic phone conversations (stored as audio files), in order to detect fraud (¶115 in further view of Figs. 15 /16).

 Examiner respectfully submits the prior art of record individually teaches all the limitations, but fails to teach or render obvious the following claimed subject matter when viewed as an ordered combination, short of impermissible hindsight bias.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20160012544 A1 (Ramaswamy), disclosing insurance claim validation / anomaly detection, including steps of generating a list of suspected fraudulent claims (abstract). ¶7 discloses machine learning to learn a “fraud signature”, of insurance claim fraud (¶¶20-21). Fig. 1 in further view of ¶30 discloses determination of fraud variables/indicators of a first claim set, where the (MO) variables/indicators may include text, and link (e.g., graph) analysis. ¶30 and Fig. 1, 108 further discloses machine learning to learn fraudulent signature patterns in the claims set.

Non-Patent Literature, “Uncovering Insurance Fraud Conspiracy with Network Learning” (“Liang”), disclosing Graph Neural Networks used in determining insurance claim fraud (Abstract, §3 “Graph Construction”, and §4.1). §4.1 explains GNNs are models that aggregate information from a node’s neighbors via neural network. §5.2 also compares their GNN solution to a gradient boosted tree solution.


    PNG
    media_image1.png
    374
    480
    media_image1.png
    Greyscale
United States Application Publication No.  US-20210390457-A1 to Romanowsky, disclosing predictive modeling for anomaly detection (¶¶5-6), which may involve numerous data types being entered into a XGB model (¶¶38, Fig. 1). 

US 20220172211 A1 (Muthuswamy ‘211), disclosing a method for detecting fraud (abstract). At least ¶¶2, 18, 42, 63 contemplates the fraud is with respect to insurance organizations being defrauded via fraudulent claims. Claims 10 and 17 also disclose a network graph comprising nodes, where the nodes may denote objects corresponding to claims (presumed to be insurance claims in view of ¶¶2, 18, 42, 63). Examiner also notes ¶35 in further view of Fig. 4 as relevant.

US-20220070671-A1 (Muthuswamy ‘671), disclosing fraud detection (¶¶13-14) of insurance claims (¶¶29 31, 36).

US 20180254101 A1 (Gilmore), disclosing generating of network (graph) where health insurance claims are nodes (claim 12). At least ¶514 in further view of at least ¶¶516, 646, 651 discloses the TDA graph generated may be fraud related information.

US 20150161622 A1 (Hoffman), disclosing fraud detection using network analysis (title). Includes graph generation, which may include claims as nodes (Figs. 3, 9, & 5, ref 4711). The edges may correspond to policy holders (Fig. 6).

US 20220180211 A1 (Iannou), generally disclosing XGBoost models constructing trees via breadth-first-search (BFS, ¶15).

Foreign patent document CN 109241669 A (TIAN), disclosing breadth first search as a technique to use in feature selection (Page 4/9, above ¶ starting with “Step S40”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624. The examiner can normally be reached Monday - Thursday 7:30AM-5:00PM, Alternating Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.M./
Examiner, Art Unit 3695   

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        November 27, 2022
                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes the requesting device and endpoint device limitations are further characterizing either the target claim, text, and/or entity via associations, and are accordingly not additional elements.
        2 Note PTO-892 Reference “U”, “Extreme Gradient Boosting (XGBoost) Ensemble in Python” (“Brownlee”), first sentence: “Extreme Gradient Boosting (XGBoost) is an open-source library that provides an efficient and effective implementation of the gradient boosting algorithm.”
        3 Examiner notes the requesting device and endpoint device limitations are further characterizing either the target claim, text, and/or entity via associations, and are accordingly not additional elements.
        4 Note PTO-892 Reference “U”, “Extreme Gradient Boosting (XGBoost) Ensemble in Python” (“Brownlee”), first sentence: “Extreme Gradient Boosting (XGBoost) is an open-source library that provides an efficient and effective implementation of the gradient boosting algorithm.”